DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed August 08, 2022. The amendments have been thoroughly reviewed and entered.   Any previous objection/ rejection not repeated herein has been withdrawn.
Applicant's arguments have been thoroughly reviewed but are deemed moot in view of the amendments, withdrawn rejections and new grounds for rejection. New grounds for rejection, necessitated by the amendments, are discussed. 
Any previous objection/ rejection not repeated herein has been withdrawn.
Claim Interpretation
The examiner agrees with applicant’s outstanding argument with respect to the limitation of the “laboratory automation device that comprises a pipetting arm” recites sufficient structure to perform the claimed function. Thus, the limitations has not been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al., (US 2011/0160909; hereinafter “Fink”) in view of Donat (EP 2 653 272; already of record, including English translation provided by applicant in IDS filed Feb. 19, 2019).
As to claims 1, 3-13 and 15, Fink teaches a method and non-transitory computer product for generating a control program for a laboratory automation device that comprises a pipetting arm 4 that is movable with respect to a workbench, the method comprising: 
receiving configuration data of the laboratory automation device, the configuration data encoding positions of components in the laboratory automation device (see para [0030] et seq.); 
generating a three-dimensional model (simulated pipetting robot) of the components of the laboratory automation device from the configuration data, the three-dimensional model additionally including a virtual pipette (see para [0032] et seq.); 
displaying the three-dimensional model on a display (see para [0031] et seq.); 
receiving movement data of a motion sensing controller controlled by a user wearing the virtual reality headset, the movement data indicating a three-dimensional movement of the motion sensing controller in space (see para [0036] et seq.); 
determining a movement of the virtual pipette in the three-dimensional model from the movement data and updating the three-dimensional model according to the movement of the virtual pipette; 
determining an aspiration and/or dispensing of a liquid in the three-dimensional model from the position of the virtual pipette in the three-dimensional model at which the activation data indicates an activation of the motion sensing controller; 
recording a path of one or more tips of the virtual pipette in the three-dimensional model and tracking points on the path, wherein the tracking points encode a position of an event, which takes place when the content of the virtual pipette changes (control signals may cause the pipetting robot to move to, for instance, destination coordinates, pipette a specified volume of fluid (which would require the location and the change of volume of the pipette during aspiration/dispension) or pipette at a specified flow rate, etc.), see para [0028] et seq. ; and 
generating a control program for the laboratory automation device from the movement data, the path and the tracking points, which encode a position of an event, which takes place when the content of the virtual pipette changes (a simulated pipetting robot 1 has been generated on a computer 2. The simulated pipetting robot 1 is "mechanically" identical to a corresponding physical pipetting robot 4, that is to say all movable components of the physical pipetting robot 4 are modelled and simulated in the simulated pipetting robot 1. The simulated pipetting robot 1 is controlled by control signals passed to it from a control unit 3, which may be local to--as in integrated in--the computer 2, or local to the pipetting robot 4, or situated remote from both, e.g. at a remote computer. In each case, the control unit 3 generates control signals e.g. by running a control program, or via a man-machine interface directly thereat and/or at computer 2. These control signals cause the carrying-out of respective actions of the pipetting robot. Such control signals may cause the pipetting robot to move to, for instance, destination coordinates (which includes the path and tracking pointes), pipette a specified volume of fluid or pipette at a specified flow rate, etc. If necessary, the initial setup of the simulated pipetting robot 1 and/or the pipetting robot 4 may be performed by sending parameter-defining signals as control signals thereto such that it will react in a desired manner upon receipt of the control signals (see para [0028] et seq.), 
wherein the control program is configured to move a 2Application No. : 16/279,854Attorney Docket No.: 0255.0005 pipetting arm with a pipette of the laboratory automation device with respect to the components accordingly to the movement of the virtual pipette in the three-dimensional model and wherein the control program is configured to control the pipette of the pipetting arm for aspirating and dispensing of a liquid accordingly to the virtual pipette in the three-dimensional model (see para [0024] et seq.)
Fink does not explicitly disclose displaying a three-dimensional model by wearing the virtual reality headset and receiving movement data of a motion sensing controller controlled by a user, the movement data being indicative of the three-dimensional movement of the motion sensing controller in space. 
Donat discloses a method of operation of a computer and specifically discloses that in the prior art, display techniques capable of three-dimensional representation are also known. On the one hand, some display technologies require other aids, such as shutter glasses (i.e. displaying the three-dimensional model using a virtual reality headset). Motion recognition operational sensors are also known, which may identify operational actions in three-dimensional space, for example by image capture and/or
motion recognition by operational sensors. A computer knows which three-dimensional image of that machine correspond to which machine status is output by a display device to an operator of the machine, the machine having at least one motor-driven element, grasping motion recorded by the recording device, the loosening action and the change in position of the operator hand 39 are fed to the computer, relative to a three-dimensional image of the machine, the computer recorded the grasping motion, release movement and operator hand position change, if the operator grasps the motor drive element relative to the three-dimensional image by hand, then change hand
position, the computer will take steps to track the position of the operators hand
corresponding to the change in the state of the machine, until an operator releases the motorized element relative to the three-dimensional image (disclosing receiving movement data of a motion sensing controller controlled by a user wearing the virtual reality headset (14), the movement data being indicative of three-dimensional movement of the motion sensing controller in space). That is, Donat discloses a technical scheme of feeding back to a three-dimensional image by recording a grasping motion, giving a technical enlightenment of controlling a simulated motion using a motion sensor to output the three-dimensional image. 
Thus, based on this teaching it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the above-described features of Donat to Fink, for the expected benefit of providing an easier means of pipetting in real time. 
In Donat teaches that the movement of the hand 10 detected by means of the detection means 9 is fed to the computer 1. The computer 1 receives the corresponding motion in step S2. The movement of the hand 10 of the operator 7 may alternatively be a grasping movement, a loosening movement or a position change. The change in position may be translational and/or rotational (disclosing receiving activation data from the motion sensing controller, the activation data being indicative of finger movement of the user on the motion sensing controller).
Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the new ground of rejection set forth above. Applicant’s current arguments does not rely on the modified combination of reference applied herein.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/P. Kathryn Wright/Primary Examiner, Art Unit 1798